Case 15-11839-KHK   Doc 164    Filed 05/12/20 Entered 05/12/20 12:56:06   Desc Main
                              Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division

 In Re:                               :
                                      :
 RONALD PHILLIP FERRY                 :        Case No. 15-11839-KHK
                                      :                (Chapter 13)
                Debtor                :
                                      :


       DEBTOR’S AMENDED RESPONSE TO MOTION TO DISMISS

      COMES NOW the debtor and files this amended response to the

 motion to stop a discharge, and the supplemental motion to stop a

 discharge, both filed by Sandra Beard, (Docket Items Nos. 156 and

 163), and he states as follows:

      The debtor’s counsel has been able to reach and speak with

 the debtor by telephone, and the debtor does not wish to contest

 either motion filed by Sandra Beard, and will consent to the

 closure of this Chapter 13 case without his receiving a

 discharge.

                                                 RONALD PHILLIP FERRY
                                                 By Counsel



 /s/ Richard G. Hall
 RICHARD G. HALL, Esquire
 Counsel for the plaintiff
 601 King Street, Suite 301
 Alexandria, Virginia 22314
 (703) 256-7159
 Va Bar No. 18076
Case 15-11839-KHK   Doc 164    Filed 05/12/20 Entered 05/12/20 12:56:06   Desc Main
                              Document      Page 2 of 2


                          Certificate of Service

           I hereby certify that on May 12, 2020, I mailed a copy
 of this response to Sandra Beard, c/o Jeffery Vogelman, 201 N.
 Union Street, Suite 110, Alexandria, Virginia 22314.

                                             /s/ Richard G. Hall
